15-756-cv
Gonzalez v. Deutsche Bank National Trust Company

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 27th day of January, two thousand sixteen.

PRESENT: REENA RAGGI,
                 DENNY CHIN,
                 CHRISTOPHER F. DRONEY,
                                 Circuit Judges.
----------------------------------------------------------
SONIA GONZALEZ, LUIS GONZALEZ,
                         Plaintiffs-Appellants,1

                    v.                                                  15-756-cv

DEUTSCHE BANK NATIONAL TRUST
COMPANY,
            Defendant-Appellee,

OCWEN LOAN SERVICING, LLC, SAND
CANYON CORPORATION, DALE M.
SUGIMOTO, FABIOLA N. CAMPERI,
MATTHEW A. ENGEL, WILLIAM S. SMITH,
LEOPOLD and ASSOCIATES, OPTION ONE
MORTGAGE CORPORATION, AMERICAN

1
   Although the notice of appeal was signed only by Sonia Gonzalez, who is consequently
listed on the docket as the sole appellant, Luis Gonzalez is also deemed an appellant
pursuant to Fed. R. App. P. 3(c)(2), which states that a pro se notice of appeal is considered
filed on behalf of the signer and the signer’s spouse, unless the notice clearly indicates
otherwise. The Clerk of Court is directed to amend the case caption accordingly.
HOME             MORTGAGE                SERVICING,
INCORPORATED, SOUNDVIEW HOME
LOAN TRUST 2005-OPT3, HUNT LEIBERT
JACOBSON,             P.C.,       BENJAMIN              T.
STASKIEWICZ, S. BRUCE FAIR, Esq., JON
DOE,         JAN        DOE,        HINSHAW             &
CULBERTSON, LLP, VALERIE N. DOBLE,
                         Defendants.
----------------------------------------------------------
FOR APPELLANTS:                                   Sonia Gonzalez,   pro   se,   East   Windsor,
                                                  Connecticut.

FOR APPELLEE:                                Marissa Delinks, Hinshaw & Culbertson LLP,
                                             Boston, Massachusetts.

          Appeal from a judgment of the United States District Court for the District of

Connecticut (Charles S. Haight, Judge).2

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment deemed to have been entered on October 5, 2015, is

AFFIRMED.3

          Plaintiffs Luis and Sonia Gonzalez appeal pro se from the dismissal of their

complaint charging Deutsche Bank National Trust Company (“Deutsche Bank”) and

others with violating the United States Constitution and the United Nations Declaration on

2   TheHonorable Charles S. Haight, Jr., Southern District of New York, sitting by
designation.
3
  Because no separate judgment was entered in this matter as required by Fed. R. Civ. P.
58(a), a judgment is deemed to have been entered 150 days after the district court’s May 6,
2015 ruling on plaintiffs’ “motion to reargue and request for judge to
reconsider/articulate,” which the district court construed as a motion for reconsideration.
See Fed. R. Civ. P. 58(c)(2)(B); Fed. R. App. P. 4(a)(7)(A)(ii). However, because that
calculation ends on Saturday, October 3, 2015, we deem the judgment entered on Monday,
October 5, 2015. See Fed. R. Civ. P. 6(a)(1)(C).
the Rights of Indigenous Peoples, as well as bank fraud, in foreclosing on their Windsor,

Connecticut home. The district court sua sponte concluded that it lacked subject-matter

jurisdiction. See Gonzalez v. Ocwen Home Loan Servicing, 74 F. Supp. 3d 504, 510−18

(D. Conn. 2015). We review de novo a dismissal for lack of subject-matter jurisdiction,

see Liranzo v. United States, 690 F.3d 78, 84 (2d Cir. 2012), and can affirm “on any basis

supported by the record,” Scott v. Fischer, 616 F.3d 100, 105 (2d Cir. 2010). We assume

the parties’ familiarity with the underlying facts and procedural history of the case, which

we reference only to explain our decision to affirm dismissal because plaintiffs’ claims are

barred by the Rooker-Feldman doctrine and claim preclusion.

       The Rooker-Feldman doctrine precludes a federal-court plaintiff who complains of

injuries caused by an adverse state-court judgment from seeking federal review and

rejection of the state judgment. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 284 (2005); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983); Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923); accord Green v. Mattingly, 585
F.3d 97, 101 (2d Cir. 2009). Thus, insofar as plaintiffs here (1) contend that Deutsche

Bank (a) lacked standing to pursue their home’s foreclosure in state court, see Am.

Compl. ¶¶ (a)(2), 7, 13, 17−18, 36, or (b) fraudulently obtained title to the home, see id.

¶¶ 2, 5, 7, 13, 25; or (2) seek to recover for injuries caused by the state judgment, their

claims are barred because the validity of the foreclosure was already fully adjudicated in

the state-court proceeding.     See Deutsche Bank Nat’l Tr. Co. v. Gonzalez, No.


                                             3
HHD-CV10-6011071-S (Conn. Super. Ct. 2010); see also Vossbrinck v. Accredited Home

Lenders, Inc., 773 F.3d 423, 427 (2d Cir. 2014) (recognizing that Rooker-Feldman bars

fraud claims asking “federal court to determine whether the state judgment was wrongfully

issued in favor of parties who, contrary to their representations to the court, lacked standing

to foreclose,” which “would require the federal court to review the state proceedings and

determine that the foreclosure judgment was issued in error”); Russo v. GMAC Mortg.,

LLC, 549 F. App’x 8, 9−10 (2d Cir. 2013) (summary order) (applying Rooker-Feldman bar

to claims for injuries caused by state-court foreclosure judgment). Accordingly, the

district court correctly dismissed all of plaintiffs’ claims seeking reconsideration of the

foreclosure judgment.

        To the extent plaintiffs’ complaint can be liberally construed to allege injury

stemming from the same transaction but not directly caused by the foreclosure judgment,

their claims are not barred by Rooker-Feldman. Nevertheless, we affirm dismissal on the

ground of claim preclusion. See O’Connor v. Pierson, 568 F.3d 64, 69 (2d Cir. 2009)

(stating that, under Connecticut law, “[c]laim preclusion prevents the pursuit of any claims

relating to the cause of action which were actually made or might have been made”

(internal quotation marks omitted)). Plaintiffs had a full and fair opportunity to litigate

these    claims   in    Gonzalez     v.   Option     One    Mortgage      Corporation,     No.

HHD-CV11-5035882-S (Conn. Super. Ct. 2011), and, thus, to the extent the claims were

not barred by Rooker-Feldman, they were nevertheless correctly dismissed as precluded.


                                              4
       These rulings make it unnecessary for us to decide whether dismissal was also

warranted for failure to state a claim, failure to serve defendants, or failure to timely

prosecute the action.

       We have considered all of plaintiffs’ remaining arguments and conclude that they

are without merit. Accordingly, we AFFIRM the judgment of the district court and

DENY plaintiffs’ motion for reversal.

                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk of Court




                                           5